Citation Nr: 9921454	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1941 to 
November 1945.  He died on August [redacted], 1980.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) which, in part, denied the appellant's attempt to reopen her 
claim for service connection for the veteran's cause of death.  A 
notice of disagreement was received in June 1998, the RO issued 
its statement of the case in July 1998, and a substantive appeal 
was received in August 1998.  The appellant, and the daughter of 
the appellant and veteran testified before the undersigned Board 
member in a Central Office hearing in April 1999.

The March 1998 decision also denied the appellant's claim for 
basic eligibility for Dependents' Educational Assistance, under 
Chapter 35, Title 38, United States Code, however the appellant 
has not appealed this issue.


FINDINGS OF FACT

1.  In an unappealed January 1982 rating decision, a claim by the 
appellant for entitlement to service connection for the cause of 
the veteran's death was denied.

2.  The evidence associated with the claims file subsequent to 
the January 1982 denial is essentially duplicative and is not, by 
itself and in connection with evidence previously assembled, so 
significant that it must be considered to decide fairly the 
merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The  January 1982 rating decision denying the appellant's 
claim of entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received since the January 1982 denial is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on August [redacted], 1980, and the appellant, his 
widow, filed a claim for service connection for cause of death 
shortly thereafter.  Her claim was denied by rating decision in 
November 1980, and again in January 1982 after the submission of 
additional evidence.  She did not appeal either adverse decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of the 
result of a determination in order to initiate an appeal of the 
determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c).  As the appellant in this 
case did not file an NOD with the January 1982 determination, 
that determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Once a decision becomes final under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When a veteran seeks to reopen a final decision based 
on new and material evidence, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  Secondly, 
if new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) has 
been met. 

New and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge, 155 at 1363. 

The appellant attempts to reopen her claim for service connection 
for the veteran's cause of death.  It is her contention that the 
veteran had a bout of hepatitis within approximately one month 
after he left service.  He had been stationed in Europe during 
World War II.  She states that the veteran became ill in December 
1945, was treated by a Dr. Frankel, had a yellow appearance in 
his skin and eyes, and had to be quarantined for a period.  
According to the appellant, Dr. Frankel felt that the veteran had 
hepatitis.  The veteran did not have any episodes of hepatitis 
until the episode in August 1980 which precipitated his death.

The pertinent evidence of record at the time of the  January 1982 
decision included the following: service medical records; April 
1967 hospitalization record from Philadelphia, Pennsylvania VA 
Medical Center (VAMC); Death Certificate dated in August 1980; 
opinion of Harris R. Clearfield, M.D. of The Hahnemann Medical 
College & Hospital of Philadelphia (hereinafter Hahnemann 
Hospital) dated in October 1980; Certificate of Attending 
Physician signed by Dr. Clearfield in October 1980; Hahnemann 
Hospital discharge summary dated in October 1980.

The service medical records contained no evidence of hepatitis 
during service.  Nor do they show any indication that the veteran 
received a transfusion or had surgery during service.  The only 
treatment reflected in service medical records was for 
lymphadenitis and a boil on his arm in June 1941, for which he 
received hot soaks and bedrest, and acute iritis in May 1943 
which resolved after a couple of days.  

The additional evidence of record at the time of the January 1982 
decision shows that in April 1967 the veteran was hospitalized at 
the Philadelphia VAMC for cataract surgery and at that time he 
reported a history of jaundice right after discharge from 
service.  His death certificate states his cause of death in 
August 1980 was cardiovascular collapse due to hepatorenal 
failure and chronic active hepatitis.  Discharge summary from 
Hahnemman Hospital from the time of the veteran's death states 
that approximately three months prior to admission the veteran 
had undergone a liver biopsy at another hospital, following 
abnormal results on a liver function test, and it was determined 
the veteran had chronic active hepatitis.  He had had increasing 
fatigue subsequent to that diagnosis and was hospitalized in July 
1980 where he remained until his death.  An opinion of Dr. 
Clearfield, the attending doctor, dated in October 1980, states 
that at the time of his admission to Hahnemann Hospital, the 
veteran had previously been diagnosed with chronic active 
hepatitis, that he had a history of jaundice in 1945 which was 
felt to be on the basis of viral hepatitis.  Dr. Clearfield 
stated that the veteran had no history of alcoholism or use of 
drugs which would have accounted for the chronic liver disorder, 
therefore it was "quite likely that the chronic active hepatitis 
and cirrhosis were on the basis of a continuing hepatic 
inflammatory reaction resulting from the experience of hepatitis 
during his service experience in 1945."

The evidence submitted since the January 1982 decision consists 
of the following:  November 1980 written statement of the 
veteran's former employer, [redacted]; October 1997 report 
authored by Brett A. Scioli of Apollo Investigative & Legal 
Services; and transcript of April 1999 personal hearing at the 
Board's Central Office in Washington, DC.

The statement of Mr. [redacted] reflects that the veteran was 
employed by him as a meat cutter in November through December 
1945, at which time he became ill with hepatitis, left work and 
was quarantined.  He returned to work at another place of 
employment.  The report of October 1997 indicates that the 
appellant and her daughter initiated a search for medical records 
to show treatment in 1945 for hepatitis, but the results of the 
search essentially indicated that Dr. Frankel was deceased and 
the records had been destroyed.  

The appellant's hearing testimony indicates that the appellant 
had no information that the veteran had any treatment during 
service other than for an eye injury prior to going overseas.  
After service he worked as a meat cutter for a short period 
before he became ill with hepatitis.  He visited the neighborhood 
doctor, Dr. Frankel, who required that the veteran be 
quarantined.  During his confinement, the veteran was tended to 
by his wife.  She observed that he was very weak and completely 
bedridden, and that he turned completely yellow in his skin and 
eyeballs.  Dr. Frankel informed her that the veteran had 
hepatitis.  She gave progress reports to Dr. Frankel over the 
telephone, and eventually the veteran's health improved.  He did 
not suffer a relapse of hepatitis until the episode which 
precipitated his death.  The appellant was questioned as to 
whether there might be records of any other medical treatment 
over the years absent from the claims file, and she responded in 
the negative.

The daughter of the appellant and veteran also testified at the 
hearing.  When asked whether she knew of her father receiving any 
injuries which could have led to hepatitis during service, she 
testified that her father was not the type of person to have 
concerned his family by telling them about inservice injuries.  
She described her efforts at locating medical records from 
treatment by Dr. Frankel.  She also stated that she and her 
mother had attempted to identify the name of the ship on which 
the veteran returned to the United States, so that they could 
locate fellow service members who might have been aware of the 
veteran's health at the time.  The National Personnel Records 
Center in St. Louis, Missouri informed them that they could not 
locate the relevant records.

While the Board is sympathetic to the appellant's arguments and 
does not doubt her sincerity, the newly received evidence cannot 
be viewed as new and material.  It should be stressed that at the 
time of the 1982 decision there was already evidence of record 
referring to a history of jaundice in 1945.  The newly received 
evidence in this regard consists of the testimony of the 
appellant and a statement from a previous employer.  However, 
both essentially reiterate the underlying argument recognized at 
the time of the 1982 decision; that is, that the veteran 
purportedly suffered from hepatitis shortly after discharge from 
service.  To that extent, the newly received items of evidence 
add nothing new to the record. 

Further, it should be emphasized that both the appellant's 
testimony and the statement from the former employer constitute 
lay evidence, not medical evidence.  A statement from a lay 
person as to what a physician told him or her does not constitute 
the requisite evidence of a medical diagnosis or of medical 
etiology.  The connection between what a physician said and a 
layperson's account of what the physician purportedly said 
"filtered ... through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 (1995); see 
also Warren v. Brown, 6 Vet.App. 4,6 (1993).  While the analysis 
to be applied in attempts to reopen prior final decisions has 
been changed to some extent, the Board believes that to reopen a 
claim such as that which is the focus of the present appeal, lay 
statements as to a medical diagnosis or medical etiology do not 
constitute new and material evidence.  Even if the Board were to 
assume otherwise for the sake of argument, it is clear that such 
lay statements as to medical matters would nevertheless be 
insufficient to render the claim well-grounded.  

The Board acknowledges the efforts of the appellant and her 
daughter in searching for medical evidence which would link the 
veteran's terminal hepatitis with his illness in 1945, and the 
unfortunate circumstance that any such  records have been 
destroyed.  However, the Board must adhere to legal precedent 
which would permit the reopening of this claim only if the newly 
submitted evidence constituted competent medical evidence of a 
linkage between the veteran's cause of the veteran's death and 
his period of active service.  As this is not the case, the Board 
cannot reopen the claim.



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

